—In an action, inter alia, for an accounting, plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated May 17, 1984, which dismissed their action for failure to prosecute.
Order affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Special Term did not abuse its discretion in dismissing plaintiffs’ action for failure to prosecute. The action has been pending since early 1980. Plaintiffs failed to serve a bill of particulars pursuant to demand, failed to resume depositions which they had adjourned, and failed to serve a note of issue after defendants served a 90-day notice pursuant to CPLR 3216 upon them in or about November 1983. Under these circumstances, Special Term could properly have found that the reasons plaintiffs offered for failure to prosecute—scheduling problems, sickness of one of their original attorneys and substitution of attorneys—were insufficient to establish a justifiable excuse for the delay (see, Sortino v Fisher, 20 AD2d 25). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.